SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is being made and entered into as of
December 21, 2011, by and between NORWESTECH, INC., a Delaware corporation with
offices at 220 West Harrison Street, Seattle, WA 98119 (hereinafter referred to
as the “Secured Party”), and GRANDPARENTS.COM LLC, having its principal business
office at 589 Eighth Avenue, New York, NY 10018 (“Debtor”). Debtor represents
that Debtor is a limited liability company duly organized and existing under the
laws of the State of Florida.

W I T N E S S E T H:

WHEREAS, Secured Party is making a loan to Debtor in the principal amount of
FIVE HUNDRED THOUSAND ($500,000.00); pursuant to a 4% Senior Secured Note (the
“Note”); and

WHEREAS, as collateral for its obligations under the Note, and any other
obligations which may become due to Secured Party, Secured Party requires that
Debtor grant to Secured Party, a first priority senior security interest in all
of its assets and property; and

WHEREAS, Debtor and Secured Party desire that this Agreement shall set forth
their full and complete understanding regarding the terms and conditions under
which Debtor will grant Secured Party a security interest in its assets and
property.

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises
and covenants herein contained and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are expressly acknowledged, Debtor
and Secured Party, each intending to be legally bound, do hereby mutually agree
as follows:

1. Grant of Security Interest.

As security for the prompt and complete payment and performance when due of all
of the Obligations, as hereinafter defined, Debtor does hereby grant to Secured
Party a continuing first priority security interest (“Security Interest”) in all
personal property, assets and fixtures of Debtor, wherever located, whether now
existing or owned or hereafter arising or acquired, whether or not subject to
the Uniform Commercial Code, as the same may be in effect in the State of
Washington, as amended from time to time (“UCC”), and whether or not affixed to
any realty, including, without limitation, (i) all accounts, chattel paper,
investment property, deposit accounts, documents, goods, equipment, products,
websites, URL’s. customer, member and supplier lists and records, general
intangibles (including trademarks, service marks, trade names, patents,
copyrights, licenses and franchises), instruments, inventory, money, accounts
receivable, letter of credit rights, causes of action (including tort claims)
and other personal property (including agreements and instruments not
constituting chattel paper or a document, general intangible or instrument);
(ii) all additions to, accessions to, substitutions for, replacements of and
supporting obligations of the foregoing; (iii) all proceeds and products of the
foregoing, including, without limitation, insurance proceeds; and (iv) all
business records and information relating to any of the foregoing and any
software or other programs for accessing and manipulating such information
(collectively, the “Collateral”). Debtor acknowledges and agrees that the
foregoing collateral description is intended to cover all assets of Debtor,
whether now owned or hereafter acquired, and all proceeds arising therefrom.

2. Obligations Secured.

The security interest granted by Debtor to Secured Party in the Collateral and
evidenced hereby shall secure the following duties and obligations under the
Note, all interest and charges, which may become due thereon, and any further
advances of extension of credit to Debtor, any other obligations of Debtor to
Secured Party in any capacity, now existing or hereafter incurred, however
created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise), whether joint
or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all interest, fees, charges, costs or
expenses which accrue on or in connection with the foregoing, including, without
limitation, any indebtedness or obligations (i) not yet outstanding but
contracted for, or with regard to which any other commitment by Secured Party
exists; (ii) arising prior to, during or after any pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding; (iii) owed by Debtor to others and
which Secured Party obtained, or may obtain, by assignment or otherwise; or
(iv) payable under this Agreement (all of the foregoing being collectively
referred to as the “Obligations”).



  3.   Representations, Warranties and Covenants of Debtor.

As an inducement to Secured Party to make the loans, advances and extensions of
credit to Debtor which are secured hereby, Debtor hereby represents, warrants
and covenants to Secured Party as follows:

(a) Except for the security interest granted to Meadows Capital, LLC pursuant to
the Meadows Agreement (as defined in the Note) and the security interest granted
pursuant to this Agreement, Debtor now owns the Collateral, free and clear of
any and all liens, claims, charges, security interests, and other encumbrances
of every type, kind or nature. Notwithstanding the security interest granted to
Meadows Capital, LLC, the security interest granted to Secured Party shall be
first priority and senior to Meadows Capital, LLC, and Meadows Capital, LLC has
agreed pursuant to a written consent to subordinate its indebtedness in favor of
Secured Party. Debtor will defend the Collateral and Secured Party’s security
interest in the same against any and all claims and demands of any person or
persons who at any time claim any ownership or other interest therein;

(b) Debtor authorizes Secured Party to file all such Uniform Commercial Code
Financing Statements as Secured Party may require to perfect Secured Party’s
security interest in the Collateral and protect the same against the claims of
third parties. No other financing statement has been filed or recorded which
includes the Collateral or the proceeds of the Collateral, in whole or in part,
within its collateral description, provided that Meadows Capital may be
permitted to a financing statement to perfect its security interest after
Secured Party files its financing statement;

(c) During the term of this Agreement, except for the lien granted pursuant to
the Meadows Agreement, Debtor will not grant or suffer the existence of any
other lien, claim, charge, security interest or other encumbrance of any type,
kind or nature with respect to the Collateral, without the prior written consent
of the Secured Party and will, at all times, maintain good and merchantable
title with respect to the same;

(d) Debtor will cause the Collateral to be insured with companies who are
acceptable to the Secured Party, which insurance policies: (i) shall have such
coverage provisions, policy limits and exclusions as Secured Party shall
require; (ii) shall name Secured Party as an additional insured and/or loss
payee thereunder, as its interests may appear; (iii) shall require at least
thirty (30) days’ prior written notice to Secured Party of any intended
cancellation, modification, termination or expiration of the policy or policies
evidencing such insurance. Debtor will deliver such certificates of insurance
and other evidence of insurance coverage as Secured Party may require;

(e) At all times during the term of this Agreement, and except as otherwise
provided herein, Debtor: (i) shall keep and maintain the Collateral in good and
usable condition, free and clear of any and all liens, claims, charges and
security interests of every type, kind or nature; (ii) will promptly pay all
taxes, assessments and other charges with respect to the Collateral; (iii) will
not use the Collateral illegally or in violation of any Agreement between Debtor
and any third party; and (iv) will not transfer, convey, assign, sell or
otherwise dispose of any portion of the Collateral, except in the ordinary
course of its business.



  4.   Performance of Obligations by Secured Party.

In the event that Debtor fails to perform or comply with the terms of any duty,
obligation, representation, warranty or covenant herein contained including,
without limitation: (a) Debtor’s obligation to keep the Collateral free and
clear of all liens, claims, security interest and other encumbrances;
(b) Debtor’s duty to repair, maintain and preserve the Collateral; and
(c) Debtor’s duty to insure the Collateral in accordance with this Agreement,
Secured Party may, but shall not be required to, perform such duties and
obligations on behalf of Debtor, whereupon Debtor shall reimburse Secured Party
for any and all amounts, costs and/or expenses which may be incurred by Secured
Party to accomplish the same, plus interest on such amounts at the maximum rate
permitted by law, from the date Secured Party pays or incurs the same until paid
in full.

5. Events of Default. For purposes of this Agreement, an “Event of Default”
shall mean an “Event of Default” as defined in the Note.



  6.   Remedies.

Upon the occurrence of any of the aforementioned Events of Default, and at any
time thereafter, Secured Party may declare all of the Obligations to be
immediately due, payable and performable, whereupon Secured Party may take such
actions as it may consider necessary and/or advisable to enforce payment or
performance of the same, shall have all of the rights and privileges of a
Secured Party under the Uniform Commercial Code as adopted in the State of
Washington, and may exercise such other rights and privileges as may then be
available. Without limiting the generality of the foregoing, Secured Party may
require Debtor to assemble the Collateral and make it available to Secured Party
at any place designated by Secured Party. Unless the Collateral is perishable,
threatens to decline significantly in value, or is of a type or category which
is customarily sold in a recognized market, Secured Party will give Debtor
reasonable notice of the time and place of any public sale or disposition of the
Collateral or the time and place after which any private sale of the Collateral
may be made. The requirement of providing reasonable notice to Debtor shall be
deemed satisfied if any such notice is delivered to Debtor at least five
(5) days prior to the date on which any such disposition of the Collateral is to
occur, which notice shall be delivered in accordance with Paragraph 9 of this
Agreement. All costs and expenses which are expended or incurred by Secured
Party to retake, hold, prepare for disposition and/or dispose of the Collateral
including, without limitation, attorneys’ fees and legal expenses, shall be
added to the indebtedness secured hereby and shall be paid by Debtor to Secured
Party.

7. Financing Statements.

The Secured Party is hereby authorized to file all such financing statements as
it deems necessary or advisable to secure the security interest granted
hereunder, including all renewals and extensions thereof, including any filings
with the U.S. Patent and Trademark Office. Following all obligations under the
Note being indefeasibly paid in full and upon three (3) business days’ prior
written notice to Secured Party, Debtor may file UCC-3 terminations statements
and such other filings to terminate the security interests granted pursuant to
this Agreement.



  8.   Waiver.

No failure by Secured Party to insist upon exact compliance with any of the
terms, provisions and/or conditions of this Agreement shall be deemed or
construed as a waiver of the right to require exact compliance with each and
every duty and obligation herein contained in the future.



  9.   Notices.

All notices, requests or other communications required hereunder shall be in
writing and shall be deemed to have been duly given or made if delivered
personally or by courier service which obtains a signed receipt upon delivery,
or if mailed, by United States certified mail, postage prepaid, return receipt
requested, to the parties at the respective addresses first above written, or at
such other addresses as shall be specified in writing by either of the parties
to the other in accordance with the terms and conditions of this Section.
Notices shall be deemed effective, if delivered personally or by courier
service, on the date personally delivered or, if mailed in accordance herewith,
then three (3) business days after mailing.



  10.   Assignment by Debtor Prohibited.

Neither this Agreement, nor the duties and obligations evidenced hereby, may be
transferred, conveyed, assigned or otherwise delegated by Debtor without the
prior written consent of Secured Party in each instance. Any such actual or
attempted transfer, conveyance, assignment or delegation shall be null, void and
of no legal force or effect, shall convey no rights or benefits to the purported
transferee, shall release Debtor from no duty or obligation hereunder, and shall
be a material breach of this Agreement.



  11.   Binding Effect.

This Agreement shall inure to the benefit of, and remain fully binding upon, the
parties hereto and their respective successors, survivors and permitted assigns.



  12.   Governing Law, Jurisdiction and Venue.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ALL RESPECTS
IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON, WITHOUT GIVING EFFECT TO
THE PRINCIPALS OR CONFLICTS OF LAW. THE PARTIES HERETO CONSENT THAT ANY LEGAL OR
EQUITY PROCEEDING BROUGHT IN CONNECTION WITH OR ARISING OUT OF ANY MATTER
RELATING TO THIS AGREEMENT, AND THE TRANSACTIONS TO WHICH IT RELATES, SHALL BE
INSTITUTED ONLY IN A FEDERAL OR STATE COURT OF COMPETENT JURISDICTION WITHIN THE
STATE AND COUNTY WITHIN WHICH THE PRINCIPAL OFFICES OF THE SECURED PARTY SHALL
BE LOCATED ON THE DATE THAT ANY SUCH PROCEEDING IS COMMENCED. THE DEBTOR HEREBY
IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION, IN ANY SUCH MATTER, OF THE
COURTS OF SUCH STATE AND COUNTY AND WAIVES ANY OBJECTION DEBTOR MAY HAVE TO
EITHER THE JURISDICTION OR VENUE OF SUCH COURTS. THE DEBTOR FURTHER CONSENTS AND
AGREES, WITHOUT LIMITING ANY OTHER METHOD OF OBTAINING JURISDICTION, THAT IN ANY
ACTION OR PROCEEDING COMMENCED UNDER THE TERMS OF THIS AGREEMENT, SERVICE OF A
SUMMONS AND COMPLAINT, OR ANY OTHER PROCESS, IN ANY ACTION OR PROCEEDING, SHALL
BE SUFFICIENT IF MADE ON THE DEBTOR BY REGISTERED OR CERTIFIED MAIL TO THE
DEBTOR AT THE LAST KNOWN ADDRESS OF THE DEBTOR, WHETHER SUCH ADDRESS SHALL BE
WITHIN OR WITHOUT THE JURISDICTION OF THE COURT WHERE SUCH ACTION OR PROCEEDING
IS PENDING, AND DEBTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES PERSONAL
SERVICE OF SUCH PROCESS.



  13.   Entire Agreement.

This Agreement sets forth the full and complete understanding between Debtor and
Secured Party with respect to the terms and conditions under which Debtor will
grant Secured Party a security interest in the Collateral as security for the
Obligations.

1

IN WITNESS WHEREOF, Debtor has executed this Agreement as of the day and year
first above written.

DEBTOR:

GRANDPARENTS.COM, LLC

By:       /s/ Joseph Bernstein



    Name: Joseph Bernstein



      Title: Managing Director

By:       /s/ Steven Leber



    Name: Steven Leber



      Title: Managing Director

FEDERAL IDENTIFICATION NUMBER OF DEBTOR:
27-2476091

                                   

--------------------------------------------------------------------------------

                         
SECURED PARTY:
                           
NORWESTECH, INC.
                           
By:       /s/ Stanley L. Schloz
                           
 
Title:  
 
 
 
 
Name: Stanley L. Schloz
Title: President



2

                                  STATE OF NEW   YORK     )    
)ss.:  



    COUNTY OF   NEW YORK             )    



On the 21st day of December, in the year 2011, before me, the undersigned,
personally appeared Joseph Bernstein, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that, by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

      /s/ Jasmine Torres

Notary Public

                      STATE OF NEW YORK
    )          
 
              )ss.:
COUNTY OF
  NEW YORK             )  

On the        day of December, in the year 2011, before me, the undersigned,
personally appeared Steven Leber, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that, by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

      

Notary Public

3

                 
STATE OF ARIZONA
    )    
)ss.:
COUNTY OF MARICOPA
            )  

On the 21st day of December, in the year 2011, before me, the undersigned,
personally appeared Stanley L. Schloz, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that, by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

      /s/ Marie A. Maxwell

Notary Public

4